DETAILED ACTION
Status of Claims:  
Claims 1-6 and 8-20 are pending.
Claims 1-2, 10 and 13-14 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 9, 2020 has been entered.
 
Response to Amendment
Applicant’s amendments to the Claims have overcome the objection previously set forth in the Final Office Action mailed Jul. 16, 2020.

Response to Arguments
Applicant’s arguments with respect to the claim interpretations under 35 USC 112(f) have been considered and are persuasive. The claim limitation “an aeration unit” (see claim 4) shall be interpreted under the presumption that the limitation is not to be treated in accordance with 35 USC 112(f).

Applicant’s arguments with respect to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previously optional limitations directed to a photocatalytic reactor are now required limitations of amended claim 1 and are taught by Cooper et al. (US 5,118,422 A).

Applicant's arguments with respect to claim  have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or suggest a method featuring a photocatalytic reactor.  This argument is not persuasive because claim 13 does not require such features and the prior art of record Vuong teaches step (e) of amended claim 13.  It is noted that, should claim 13 require the structural limitations directed to a photocatalytic reactor, Cooper is noted above to teach the limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) in view of Juby (US 2014/0224717 A1) and Cooper et al. (US 5,118,422 A).

Regarding claim 1, Conner teaches a system for treating an intake fluid comprising a contaminant (a wastewater treatment system 200) (see Fig. 2), the system comprising: 
(a) a strainer configured to receive the intake fluid and separate the intake fluid into a first retentate and a strained filtrate; 
(b) a filtration unit connected to the strainer through a strained fluid connector (a preliminary screening and separation system 220, which can include a combination of a dissolved air floatation system and a coarse screen and other preliminary treatment devices) (see col. 12, lines 14-19); and

Conner does not explicitly teach that the filtration unit is downstream of the strainer and connected by a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration unit is configured to separate the strained filtrate into a second retentate and a filtration unit filtrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try arranging the strainer (the coarse screen) to be upstream of the filtration unit (dissolved air floatation system) because the finite number of potential options (the coarse screen upstream or downstream of the dissolved air floatation system) can be pursued with a reasonable expectation of success to separate suspended matter in the intake fluid.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a strained fluid connector, configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, between the strainer and the filtration unit as taught by the filtrate connector (inlet line 206) because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to transfer fluid from one treatment unit to the next treatment unit to separate suspended matter in the intake fluid.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Juby teaches a system for treating an intake fluid comprising a contaminant (a system 10) (see Fig. 2), the system comprising (a) a strainer configured to receive the intake fluid and separate the intake fluid into a first retentate and a strained filtrate (screen element 20); (b) a filtration unit connected to the strainer through a strained fluid connector, the strained fluid connector configured to facilitate transfer of the strained filtrate from the strainer to the filtration unit, wherein the filtration unit is configured to separate the strained filtrate into a second retentate and a filtration unit filtrate (primary membrane element 30); and (d) a contaminant concentrating module (CCM) connected to a first retentate connector and a second retentate connector, the first retentate connector configured to facilitate transfer of the first retentate from the strainer to the CCM, the second retentate connector configured to facilitate transfer of the second retentate from the filtration unit to the CCM, wherein the CCM is configured to separate each of the first retentate and the second retentate into a third retentate and the contaminant concentrating module permeate (solids thickening unit 40) (see para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner to include a CCM, and an anaerobic digestion system 80, as taught by Juby because waste solids can be converted into an energy source instead of being disposed (thickened solids stream 42 is processed in an anaerobic digestion system 80 to produce a methane gas 84) (see Juby, para. 0015).

Cooper teaches a photocatalytic reactor fluidly connected to a pre-treatment device through a trickling filter connector (pipe which supplies photocatalytic reactors 3) and configured to expose a permeate to a photocatalytic reaction to generate a photocatalytic permeate (an ultraviolet driven photocatalytic post-treatment for the purification of waste water distillates and reverse osmosis permeates; the reaction mixture is circulated through the photocatalytic reactor loop effects purification to generate a permeate 11) (see Abstract; col. 11, lines 58-68; Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner, as modified by Juby, to include the Cooper photocatalytic reactor fluidically connected to the fixed film biological filter, and/or the CCM, because the photocatalytic reactor can further treat the permeate, and/or the CCM permeate, to completely remove common organic impurities in permeates and provides disinfection (see Cooper, Abstract and col. 10, lines 59-60). 

Regarding claim 2, Conner, as modified by Juby and Cooper, teaches the system according to claim 1, wherein the system further comprises: 
at least one of an anaerobic digester, a reverse-osmosis filter module, and a denitrification bioreactor (the anaerobic digestion system 80 of Juby, where the claim is interpreted to only require one of the recited components), 
wherein: 
(i) the anaerobic digester is fluidly connected to the contaminant concentrating module and is configured to digest at least one of the first retentate, the second retentate, and the third retentate to produce a digestate and a gas (thickened solids stream 42, from the solids 
(ii) the reverse-osmosis filter module is fluidly connected to at least one of the photocatalytic reactor, the denitrification bioreactor, and the fixed film biological filter, and is configured to reverse-osmosis filter at least one of the permeate, the photocatalytic permeate, and the reduced nitrate permeate to generate the reverse-osmosis permeate; and (iii) the denitrification bioreactor is fluidly connected to the reverse-osmosis filter module and is configured to expose at least one of the permeate, the photocatalytic permeate, and the reverse-osmosis permeate to a denitrification reaction to generate the reduced nitrate permeate (Conner, as modified by Juby and Conner, teaches “at least one” of the components in lines 3-4 of claim 2, i.e. an anaerobic digester, and thus features (ii)-(iii) associated with the optional components are interpreted to be optional). 
Regarding claim 3, Conner, as modified by Juby and Cooper, teaches the system according to claim 1.
Conner, as previously modified by Juby and Cooper, does not explicitly teach wherein the strainer comprises a rotation drum strainer. 
Conner further teaches that a strainer may be a rotation drum strainer (a screening apparatus such as a rotating drum screen) (see col. 12, lines 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strainer (the preliminary screening system 220) of Conner to be a rotation drum strainer as further taught by Conner because such a substitution achieves predictable results to separate suspended matter in the intake fluid and the preliminary screening system 220 of Conner is open to being various types of devices (see Conner, col. 12, lines 18-22).

Regarding claim 6, Conner, as modified by Juby and Cooper, teaches the system according to claim 1, wherein the permeate formed by the fixed film biological filter comprises at least one of the biological oxygen demand of less than about 30 ppm and a chemical oxygen demand of less than about 200 ppm (the residual COD concentration in the effluent dropped to less than 4% of the feed COD concentration; thus, per stage C of Fig. 14, the effluent has less than 39 mg/L COD concentration based on a feed COD concentration of approximately 975 mg/L) (see Conner, col. 36, lines 24-26). 
Regarding claim 10, Conner, as modified by Juby and Cooper, teaches the system according to claim 1, wherein the photocatalytic reactor comprises a photocatalytic reactor tank (photocatalytic reactors 3), a UV light source (UV light generation with low pressure Hg light sources), a photocatalytic reactor membrane (cross-flow filter 10), titanium dioxide (a photocatalytic semiconductor TiO2), and a titanium dioxide supply tank (hydraulic accumulator 12) (see Cooper, Fig. 14; col. 11, lines 11-14 and 43-46; col. 11, line 61 to col. 12, line 3; col. 14, lines 20-21). 
Regarding claim 11, Conner, as modified by Juby and Cooper, teaches the system according to claim 2, wherein the reverse-osmosis filter module comprises a reverse-osmosis filter housing, a high pressure pump, and a semipermeable membrane, and wherein the semipermeable membrane comprises a filter pore size of from 0.1 to 5 nm (Conner, as modified by Juby, teaches “at least one” of the components in lines 3-4 of claim 2, i.e. an anaerobic digester, and thus the reverse-osmosis filter module is interpreted to be optional). 
Regarding claim 12, Conner, as modified by Juby and Cooper, teaches the system according to claim 2, wherein the denitrification bioreactor comprises a denitrification housing, a denitrification .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Cooper et al. (US 5,118,422 A) as applied to claim 1 above, and further in view of Powell et al. (US 2015/0122740 A1).

Regarding claim 4, Conner, as modified by Juby and Cooper, teaches the system according to claim 1.
Conner, as modified by Juby and Cooper, does not explicitly teach wherein the filtration unit comprises: an aeration unit connected to the strainer through the strained fluid connector and configured to receive the strained filtrate and to generate an aerated fluid; a chemical inlet disposed downstream of the aeration unit and configured to meter an additive into the aerated fluid; a reactor tank disposed downstream of the chemical inlet and configured to receive and retain the aerated fluid comprising the additive for a retention time generating a retained fluid; and a ceramic membrane configured to receive and filter the retained fluid generating the filtration unit filtrate. 
Powell teaches a filtration unit comprising: an aeration unit configured to generate an aerated fluid; a chemical inlet disposed downstream of the aeration unit, comprising a metering device, and configured to meter an additive into the aerated fluid; a reactor tank disposed downstream of the chemical inlet and configured to receive and retain the aerated fluid comprising the additive for a retention time generating a retained fluid (a chemical inlet may be disposed downstream of an aeration unit (an aeration unit may comprise a compressed air inlet) and upstream of a high solids contact reactor (e.g. a concentrate tank, see para. 0005), the chemical inlet operable to meter a selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Conner, as modified by Juby and Cooper, to include a filtration unit as taught by Powell, or substitute the filtration unit of Conner with the filtration unit of Powell, because the filtration unit of Powell reduces fouling of downstream treatment components and has synergistically enhanced treatment results (see Powell, para. 0002 and 0005).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to try including the filtration unit of Powell downstream of the strainer of Conner, as modified by Juby and Cooper, and thus connected to the strained fluid connector and receiving the strained filtrate, because the finite number of potential options (the filtration unit of Powell being upstream or downstream of the strainer of Conner, or downstream of the filtration unit of Conner, or downstream of the fixed film biological of Conner) can be pursued with a reasonable expectation of success to separate the fluid into a retentate and a filtrate.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  

Regarding claim 5, Conner, as modified by Juby, Cooper and Powell, teaches the system according to claim 4, wherein the filtration unit is configured to remove greater than about 75% of solubilized contaminants from the strained filtrate (greater than 75% of dissolved Mn is removed by the . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Cooper et al. (US 5,118,422 A) as applied to claim 1 above, and further in view of Vuong et al. (US 8,685,252 B2) and Yoneda et al. (US 9,827,536 B2).

Regarding claim 8, Conner, as modified by Juby and Cooper, teaches the system according to claim 1, wherein the CCM comprises a housing tank (the solids thickening unit 40 of Juby is interpreted to inherently have a housing to hold and process retentate).
Conner, as modified by Juby and Cooper, does not explicitly teach wherein the CCM comprises a housing tank; a porous membrane; and a shock wave generator. 
Vuong teaches a system for treating an intake fluid comprising a contaminant, the system comprising: (d) a contaminant concentrating module (CCM) connected to a first retentate connector, the first retentate connector configured to facilitate transfer of a first retentate from a strainer to the CCM, wherein the CCM is configured to separate the first retentate into a discharged retentate and the contaminant concentrating module permeate, wherein the CCM comprises a housing tank; a porous membrane (concentrate from a primary treatment subsystem can be transferred to a secondary treatment train, the secondary treatment train separates the first nanofiltration concentrate into a secondary nanofiltration concentrate and permeate) (see Fig. 25B); and a shock wave generator (the pressure tank, which houses the membranes, is subjected to a vibration system) (see col. 2, lines 52-53 and 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the CCM of Conner, as modified by Juby and Cooper, to include a porous membrane and a dynamic shock generator as taught by Vuong because such a configuration minimizes the volume of 
Conner, as modified by Juby, Cooper and Vuong, does not explicitly teach wherein the porous membrane comprises comprising a carboxymethylcellulose binder.
Yoneda teaches a porous membrane comprising a carboxymethylcellulose binder (the porous support layer of the composite semipermeable membrane contains hydrophilic macromolecules and thereby has an increased water permeability; the hydrophilic macromolecule may be carboxymethyl cellulose) (see Abstract; col. 6, lines 53-55; col. 7, lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the porous membrane of Vuong to include a carboxymethylcellulose binder as taught by Yoneda because carboxymethylcellulose improves the water permeability of a porous membrane (see Yoneda, col. 7, lines 8-18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Cooper et al. (US 5,118,422 A) as applied to claims 1-2 above, and further in view of Early et al. (US 8,871,089 B2).

Regarding claim 9, Conner, as modified by Juby and Cooper, teaches the system according to claim 2, wherein the anaerobic digester comprises an anaerobic digester tank and a microorganism (the anaerobic digestion system 80 of Juby) (see claims 1-2 above). 
Conner, as modified by Juby and Cooper, does not explicitly teach that the anaerobic digester comprises a mixer.
Early teaches a system for treating an intake fluid comprising a contaminant, the system comprising an anaerobic digester, wherein the anaerobic digester comprises an anaerobic digester tank, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anaerobic digester of Juby to include a mixer as taught by Early because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to digest a retentate to produce a digestate and a gas, and mixing provides better contact between the microorganisms and the retentate to provide better digestion of the retentate.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2) and Juby (US 2014/0224717 A1) in view of  Vuong et al. (US 8,685,252 B2).

Regarding claim 13, Conner teaches a method for treating an intake fluid comprising a contaminant, the method comprising: (a) straining the intake fluid with a strainer to form a first retentate and a strained filtrate; (b) filtering with a filtration unit to form a second retentate and a filtration unit filtrate (a preliminary screening and separation system 220, which can include a combination of a dissolved air floatation system and a coarse screen and other preliminary treatment devices) (see col. 12, lines 14-19); and (d) filtering the filtration unit filtrate with a fixed film biological filter to form a permeate (the inlet line 206; a biological reactor 202 and a membrane operating system 204), wherein the fixed film biological filter comprises a biologically activated carbon filter (the biological reactor 202 includes adsorbent material 234 such as granular activated carbon) (see col. 10, lines 34-35; col. 13, line 49).
Conner does not explicitly teach the filtration unit filtering the strained filtrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try 
Conner does not explicitly teach (c) separating at least one of the first retentate and the second retentate with the contaminant concentrating module to form a third retentate and a contaminant concentrating module permeate.
Juby teaches a method for treating an intake fluid comprising a contaminant, the method comprising (a) straining the intake fluid with a strainer to form a first retentate and a strained filtrate; (screen element 20); (b) filtering the strained filtrate with a filtration unit to form a second retentate and a filtration unit filtrate (primary membrane element 30); and (c) separating at least one of the first retentate and the second retentate with the contaminant concentrating module to form a third retentate and a contaminant concentrating module permeate (solids thickening unit 40) (see para. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner to include a step of separating at least one of the first retentate and the second retentate, by including a CCM and an anaerobic digestion system 80, as taught by Juby because waste solids can be converted into an energy source instead of being disposed (thickened solids stream 42 is processed in an anaerobic digestion system 80 to produce a methane gas 84) (see Juby, para. 0015).
Conner, as modified by Juby, does not explicitly teach the step of (e) exposing at least one of the permeate, a reverse-osmosis permeate, and a reduced nitrate permeate to a photocatalytic reaction to generate a photocatalytic permeate.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby, to further treat the permeate by step (e) as taught by Vuong because such a step produces a higher quality effluent which enables reuse of the treated water (see Vuong, col. 41, lines 45-46).

Regarding claim 17, Conner, as modified by Juby and Vuong, teaches the method according to claim 13, wherein the filtering at least one of the filtration unit filtrate and the contaminant concentrating module permeate with the fixed film biological filter further comprises: 
receiving at least one of the filtration unit filtrate and the contaminant concentrating module permeate in a biological filter tank; 
contacting at least one of the filtration unit filtrate and the contaminant concentrating module permeate with a packing material in the biological filter tank (the biological reactor 202 receives wastewater at inlet 206 from the filtration unit of claim 13; the biological reactor 202 includes adsorbent material 234 and an effective amount of one or more micro-organisms 238 for digestion of biologically labile and certain biologically refractory and/or biologically inhibitory compounds) (see Conner, col. 10, lines 34-40 and 48-50); and 
filtering at least one of the filtration unit filtrate and the contaminant concentrating module permeate through a biological filter membrane to produce the permeate (a membrane operating 
Regarding claim 18, Conner, as modified by Juby and Vuong, teaches the method according to claim 13, wherein the permeate has a biological oxygen demand of less than about 30 ppm and a chemical oxygen demand of less than about 200 ppm (the residual COD concentration in the effluent dropped to less than 4% of the feed COD concentration; thus, per stage C of Fig. 14, the effluent has less than 39 mg/L COD concentration based on a feed COD concentration of approximately 975 mg/L) (see Conner, col. 36, lines 24-26). 

Regarding claim 19, Conner, as modified by Juby and Vuong, teaches the method according to claim 13, wherein the separating at least one of the first retentate and the second retentate further comprises: receiving at least one of the first retentate and the second retentate in a contaminant concentrating module housing (the solids thickening unit 40 of Juby is interpreted to inherently have a housing to hold and process retentate).
Conner, as modified by Juby and Vuong, does not explicitly teach using a porous membrane contained within the containment concentrating module housing to separate each of the first retentate and the second retentate into the third retentate and the contaminant concentrating module permeate. 
Vuong further teaches a method for treating an intake fluid comprising a contaminant, the method comprising: receiving a first retentate in a contaminant concentrating module housing; and using a porous membrane contained within the containment concentrating module housing to separate the first retentate into the discharged retentate and the contaminant concentrating module permeate (concentrate from a primary treatment subsystem can be transferred to a secondary treatment train, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claim 13 step (c) of separating at least one of the first retentate and the second retentate to include using a porous membrane contained within a containment concentrating module housing as further taught by Vuong because such a configuration minimizes the volume of discharge relative to the amount of usable effluent produced (see Vuong, col. 45, lines 31-34).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Vuong et al. (US 8,685,252 B2) as applied to claim 13 above, and further in view of Powell et al. (US 2015/0122740 A1).

Regarding claim 15, Conner, as modified by Juby and Vuong, teaches the method according to claim 13.
Conner, as modified by Juby and Vuong, does not explicitly teach wherein the filtering the strained filtrate with a filtration unit further comprises: aerating the strained filtrate through an aeration unit to produce an aerated fluid; metering an additive from a chemical inlet into the aerated fluid; retaining the aerated fluid comprising the additive in a reactor tank to generate a retained fluid; and filtering the retained fluid through a ceramic membrane to form the filtration unit filtrate. 
Powell teaches a method for filtering a stream with a filtration unit, comprising aerating a stream through an aeration unit to produce an aerated fluid; metering an additive from a chemical inlet into the aerated fluid; retaining the aerated fluid comprising the additive in a reactor tank to generate a retained fluid (a chemical inlet may be disposed downstream of an aeration unit (an aeration unit may comprise a compressed air inlet) and upstream of a high solids contact reactor (e.g. a concentrate tank, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby and Vuong, to include a step of filtering with a filtration unit as taught by Powell, or substitute the step of filtering with a filtration unit of Conner with the step of Powell, because the steps of Powell reduce fouling of downstream treatment components and has synergistically enhanced treatment results (see Powell, para. 0002 and 0005).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to try including the filtration unit of Powell downstream of the strainer of Conner, as modified by Juby and Vuong, and thus filter the strained filtrate of Conner at the filtration unit of Powell, because the finite number of potential options (the filtration unit of Powell being upstream or downstream of the strainer of Conner, or downstream of the filtration unit of Conner, or downstream of the fixed film biological of Conner) can be pursued with a reasonable expectation of success to separate the fluid into a retentate and a filtrate.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  

Regarding claim 16, Conner, as modified by Juby and Vuong, teaches the method according to claim 13, wherein the filtering the strained filtrate with a filtration unit further comprises removing contaminants from the strained filtrate (see claim 13 above).

Powell teaches a method for filtering a stream with a filtration unit (see para. 0012), comprising removing greater than about 75% of solubilized contaminants from the strained filtrate (greater than 75% of dissolved Mn is removed by the fluid treatment examples) (see para. 0103 - Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby and Vuong, to include a step of filtering with a filtration unit as taught by Powell, or substitute the step of filtering with a filtration unit of Conner with the step of Powell, because the steps of Powell reduce fouling of downstream treatment components and has synergistically enhanced treatment results (see Powell, para. 0002 and 0005).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to try including the filtration unit of Powell downstream of the strainer of Conner, as modified by Juby and Vuong, and thus filter the strained filtrate of Conner at the filtration unit of Powell, because the finite number of potential options (the filtration unit of Powell being upstream or downstream of the strainer of Conner, or downstream of the filtration unit of Conner, or downstream of the fixed film biological of Conner) can be pursued with a reasonable expectation of success to separate the fluid into a retentate and a filtrate.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 8,551,341 B2), Juby (US 2014/0224717 A1) and Vuong et al. (US 8,685,252 B2) as applied to claim 13 above, and further in view of Lord (US 2013/0048560 A1).

Regarding claim 14, Conner, as modified by Juby and Vuong, teaches the method according to claim 13, wherein the method further comprises: 

Conner, as modified by Juby and Vuong, does not explicitly teach the step of (ii) reverse-osmosis filtering at least one of the permeate, the photocatalytic permeate, and the reduced nitrate permeate to generate the reverse-osmosis permeate.
Vuong further teaches a step (ii) reverse-osmosis filtering at least one of the permeate, the photocatalytic permeate, and the reduced nitrate permeate to generate the reverse-osmosis permeate (nanofiltration permeate is directed to Advanced Resuse (further processing like NF/RO and/or disinfectant); disinfection by UV) (see Fig. 25B and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Conner, as modified by Juby, to further treat the permeate by step (ii) as further taught by Vuong because the step produce a higher quality effluent which enables reuse of the treated water (see Vuong, col. 41, lines 45-46).
Conner, as further modified by Juby and Vuong, does not explicitly teach the step of (iii) exposing at least one of a permeate and a reverse-osmosis permeate to a denitrification reaction to generate a reduced nitrate permeate; and (iv) producing the reduced nitrate permeate with a denitrification bioreactor. 
Lord teaches a method for treating an intake fluid comprising a contaminant, the method comprising: (iii) exposing at least one of a permeate and a reverse-osmosis permeate to a denitrification reaction to generate a reduced nitrate permeate; and (iv) producing the reduced nitrate permeate with a denitrification bioreactor (the permeate of a membrane filter system can be pre-treated or further treated such as by denitrification) (see para. 0082).


Regarding claim 20, Conner, as modified by Juby, Vuong and Lord, teaches the method according to claim 14, wherein the anaerobically digesting further comprises: 
receiving at least one of the first retentate, the second retentate, and the third retentate in an anaerobic digester tank; 
combining at least one of the first retentate, the second retentate, and the third retentate with a microorganism inside the anaerobic digester tank to form a microorganism/retentate mixture; and 
microbially digesting the microorganism/retentate mixture to produce the digestate and the gas (the anaerobic digestion system 80 of Juby receives thickened solids stream 42 produced from stream 34 by the primary membrane element 30) (see claim 13 above; Juby, para. 0015 and Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 12, 2021